SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

686
CA 12-00138
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF ALEXANDRA VANBUREN,
CLAIMANT-RESPONDENT,

                      V                                          ORDER

WILLIAMSVILLE CENTRAL SCHOOL DISTRICT,
RESPONDENT-APPELLANT.


HURWITZ & FINE, P.C., BUFFALO, CONGDON FLAHERTY O’CALLAGHAN REID
DONLON TRAVIS & FISHLINGER, UNIONDALE (GREGORY A. CASCINO OF COUNSEL),
FOR RESPONDENT-APPELLANT.

MARK R. MULTERER, BUFFALO (JASON H. STERNE OF COUNSEL), FOR
CLAIMANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Shirley
Troutman, J.), entered April 4, 2011. The order granted claimant’s
application for leave to serve a late notice of claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court